Citation Nr: 1210865	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected right knee anterior cruciate ligament tear, status post repair and meniscal injury.

3.  Entitlement to an initial compensable rating for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984 and from December 1985 to September 2005.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the March 2006 rating decision, the RO granted entitlement to service connection for right knee anterior cruciate ligament tear, status post repair and meniscal injury, assigning a 10 percent disability rating.  In a November 2006 rating decision, issued to the Veteran in December 2006, the RO assigned an increased 20 percent disability rating, effective October 1, 2005.  However, the issue remains in appellate status, as the maximum schedular rating has not been assigned. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Travel Board hearing in Portland, Oregon, before the undersigned Veterans Law Judge in September 2009.  A transcript of that proceeding is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The transcript of the September 2009 hearing reveals that the Veteran testified that his right knee and right ankle disabilities have worsened since his December 2005 examination.  The record also reflects that the Veteran has undergone an operation on his right knee in August 2007, since his least examination.  The August 2007 operative report supports the Veteran's contention that his right knee and ankle disabilities may have worsened since the 2005 VA examination.  Therefore, he must be reexamined to assess the current severity of his right knee and ankle disabilities.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Thus, the Board finds that a remand is necessary in order to evaluate his increased rating claims anew in conjunction with any additional evidence obtained.  

With regard to the claim for service connection for tinnitus, the Veteran underwent a VA audio examination in June 2006.  At the time of the examination, the examiner indicated that tinnitus was not present.  However, according to the September 2009 hearing transcript, the Veteran reported that his tinnitus developed slowly during service due to exposure to weapons in service. 

The Veteran's testimony regarding the onset of tinnitus symptoms in service is competent.  Accordingly, a remand for an additional examination and opinion to determine the nature and etiology of the Veteran's claimed tinnitus, which considers the Veteran's lay assertions, is warranted.




Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the service-connected right knee and ankle disabilities since December 2005.  After securing any necessary authorizations, request copies of all outstanding records and associate them with the claims folder.  The Veteran should be informed of any failure to obtain the requested information pursuant to 38 C.F.R. § 3.159(e). 

2.  After obtaining and associating with the claims file any outstanding records, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee disability, currently rated as 20 percent disabling and his service-connected right ankle disability, currently rated as noncompensable.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examination report should include specific responses to the following medical questions: 

a. Does the right knee exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)? 

b.  Does pain significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  Does the right ankle exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)? 

d.  Does pain significantly limit functional ability during flare-ups or when the right ankle is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

3.  Schedule the Veteran for an audiological examination to determine the nature and likely etiology of the claimed tinnitus.  The claims folder must be provided to the examiner for review.  The examiner should be asked to indicate whether it is at least as likely as not that the Veteran's claimed tinnitus was incurred in service.  Any and all opinions expressed must be accompanied by a complete rationale. 

4.  Thereafter, readjudicate the claims for service connection for tinnitus, an increased rating for the service-connected right knee disability, and an increased rating for the service-connected right ankle disability.  If any sought benefit is denied, issue the Veteran and his representative a supplemental statement of the case.  After they have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


